OPINION OF THE COURT
SEITZ, Chief Judge.
Appellee, the trustee of the bankrupt, W. F. Breuss, Inc., applied to the bankruptcy court for an order directing appellant, John J. Mortimer, an accountant for the bankrupt, to appear for examination and to produce certain documents in his possession relating to the bankrupt’s financial affairs. The purpose of this examination was to secure an adequate audit of the bankrupt. The bankruptcy judge, pursuant to Rule 205 of the Rules of Bankruptcy Procedure, issued the requested order and authorized the trustee to obtain a subpoena duces tecum if needed to effectuate Mortimer’s examination. A subpoena was served upon Mortimer, and he filed a motion to quash with the bankruptcy court, in which he contended that the requested documents contain matters which may tend to incriminate him. The bankruptcy judge denied Mortimer’s motion, and ordered that the requested material be produced and subjected to a judicial determination as to the applicability of the fifth amendment privilege.
Mortimer appealed the denial of his motion to quash to the United States District Court for the District of New Jersey. The district court modified the bankruptcy judge’s order and directed that Mortimer appear before the district court or, at his election, the bankruptcy court, for a hearing pursuant to the guidelines established by the Supreme Court in Hoffman v. United States, 341 U.S. 479, 71 S.Ct. 814, 95 L.Ed. 1118 (1951), to determine the validity of his claim that his testimony at a Rule 205 examination and the requested document production would tend to incriminate him. The execution of that order was stayed pending appeal to this Court.
I.
Mortimer’s principal contention before this Court is that the incriminatory nature of the requested documents is self-evident, and that a “Hoffman ” hearing would be both superfluous and itself violative of his *985fifth amendment privilege. Before reaching the merits of that contention, we must first confront the question whether this Court has jurisdiction to decide this appeal.
Mortimer initially asserted in his brief that the order appealed from was final with respect to him under 28 U.S.C. § 1291 because he is a non-party witness to the bankruptcy proceedings, or, alternatively, that it was a collateral order within the meaning of the Supreme Court’s decision in Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The trustee of the bankrupt, in his initial brief, did not contest this Court’s subject matter jurisdiction over this appeal. The Court directed the parties to submit additional briefs on the jurisdictional issue, and the trustee now contends that the order appealed from is not a final or a collateral order under § 1291, nor is it appealable under § 24(a) of the Bankruptcy Act, 11 U.S.C. § 47(a).
We hold that this Court has jurisdiction of this appeal under § 24(a), establishing the jurisdiction of appellate courts in bankruptcy proceedings. That section provides, in pertinent part:
The United States courts of appeals . are invested with appellate jurisdiction from the several courts of bankruptcy in their respective jurisdictions in proceedings in bankruptcy, either interlocutory or final, and in controversies arising in proceedings in bankruptcy, to review, affirm, revise, or reverse, both in matters of law and in matters of fact: And provided further, That when any order, decree, or judgment involves less than $500, an appeal therefrom may be taken only upon allowance of the appellate court, [emphasis in original].
The foregoing provision establishes this Court’s jurisdiction over appeals from all orders, either interlocutory or final, entered in “proceedings in bankruptcy.” By way of contrast, this Court only has jurisdiction over appeals from those orders entered in “controversies arising in proceedings in bankruptcy” that are final.
As this Court has recently had occasion to observe, “The differentiation between ‘controversies arising in proceedings in bankruptcy’ and ‘proceedings in bankruptcy’ is hardly pellucid.” In the Matter of Penn Central Transportation Co., 570 F.2d 1189, 1193 (3d Cir. 1978) (Adams, J.). In Penn Central this Court quoted with approval the distinction adopted by the Second Circuit in United Kingdom Mutual Steamship Assurance Association v. Liman, 418 F.2d 9 (2d Cir. 1969), that “a matter falls within the rubric of ‘controversies’ if it involves a claimant who ‘raises a dispute with regard to the propriety of including property in the estate for distribution, rather than a question with regard to the administration of the estate once it is amassed.’ ” 570 F.2d at 1194, quoting Liman, supra at 10.
The denial of appellant’s motion to quash the subpoena duces tecum and the order that he appear for a “Hoffman ” hearing clearly involves a question with regard to the administration of the bankrupt’s estate; thus, it was entered in a “proceeding” in bankruptcy. This holding is in accord with the rule adopted in 2 Collier on Bankruptcy ¶ 24.16, at 741 (14th ed. 1976) that “[a]n order of the bankruptcy court directing an examination of a debtor’s books and records or of designated witnesses is appealable as an order in a ‘proceeding in bankruptcy.’ ” [emphasis supplied].
Although the rule quoted above has not been uniformly followed by the courts of appeals, see Carolina Mills, Inc. v. Corry, 206 F.2d 76 (4th Cir. 1953); In re Manufacturers Trading Corp., 194 F.2d 948 (6th Cir. 1952), it is worthy of note that it is a rule derived from the case law of this Court. In In re Winton Shirt Corp., 104 F.2d 777, 779 (3d Cir. 1939), Judge Biggs held that:
an examination carried on pursuant to the provisions of Section 21a [of the Bankruptcy Act, forerunner to Rule 205] is part of the administration of the bankrupt’s estate. ... It follows that an order . . entered in the course of or in connection with a 21a examination, is an administrative order and is made in the proceedings.
*986Thus, Judge Biggs held that such an order, whether interlocutory or final, was appealable as a matter of right under § 24(a) of the Bankruptcy Act, 11 U.S.C. § 47(a). Id. 779-80. In so holding, he stated that the limitation on appeals as of right enacted in the proviso to § 24(a), which requires that the minimum amount in controversy in such appeals be $500, is inapplicable to orders, like the one appealed from here, that do not involve claims capable of appraisal in monetary terms. Id. Recognizing that the rule adopted in Winton Shirt could greatly increase the number of appeals brought under the Bankruptcy Act, Judge Biggs nonetheless concluded that the rule was consistent with Congress’ intention in adopting § 24(a) to liberalize the right of appeal in bankruptcy. Id. 780.
The rule set forth by Judge Biggs in Winton Shirt controls the jurisdictional issue presented here. It cannot be controverted that the order appealed from in this case, denying appellant’s motion to quash and ordering his appearance at a “Hoffman ” hearing, is one entered in connection with a Rule 205 examination. Thus, it is appealable as a matter of right, whether interlocutory or final, under that portion of § 24(a) of the Bankruptcy Act governing appeals from orders entered in proceedings in bankruptcy. We are supported in our reaffirmance of the holding in Winton Shirt by the fact that the same rule has been more recently adopted by the District of Columbia, Second and Fifth Circuits. See In re TMT Trailer Ferry, Inc., 434 F.2d 804, 806 (5th Cir. 1970), cert, denied, 402 U.S. 907, 91 S.Ct. 1378, 28 L.Ed.2d 648 (1971); Freeman v. Seligson, 132 U.S.App.D.C. 56, 62 n. 18, 405 F.2d 1326, 1332 n. 18 (1968); Henry Ansbacher & Co. v. Klebanow, 362 F.2d 569, 570 (2d Cir. 1966).
II.
Turning to the merits of Mortimer’s appeal, we affirm the district court’s order directing him to appear before that court or the bankruptcy court for a judicial determination of the applicability of the fifth amendment privilege to his testimony at the Rule 205 examination and to the documents he has been requested to produce.
The transcript of the proceedings before the district court reveal that the district judge intends to fully comply with the command of the Supreme Court in Hoffman that the witness not be compelled to prove his claim that his requested testimony and production will be incriminatory in a manner that would compel him to “surrender the very protection which the privilege is designed to guarantee.” 341 U.S. at 486, 71 S.Ct. at 818. There is no reason to believe that a hearing conducted pursuant to the guidelines suggested by the district court, in which the appellant will be put questions by the court exploring the reasons why he believes his testimony and production of the requested documents will incriminate him, in the presence of counsel and court reporter, will lead to disclosure injurious to Mortimer’s constitutional rights.
Moreover, we do not believe that this is a case in which the incriminatory nature of the requested testimony and documents is so obvious that a judicial inquiry would be superfluous. We note that the trustee’s purpose in applying for a Rule 205 examination of Mortimer was merely to elicit further information from him needed to secure an adequate accounting of the bankrupt’s financial condition. Mortimer’s assertion of his fifth amendment privilege at this stage of the proceedings follows an earlier examination during which Mortimer testified freely, making references to the documents now requested to be produced, without objection nor claim of privilege. In such circumstances, it is apparent that the guidelines suggested in Hoffman for a judicial determination of the applicability of the privilege should be followed. Mortimer’s “say-so does not of itself establish the hazard of incrimination. It is for the court to say whether his silence is justified . and to require him to answer ‘if it clearly appears to the court that he is mistaken.’ ” Hoffman, supra at 486, 71 S.Ct. at 818 (citations omitted).
*987III.
The order of the district court will be affirmed and the case remanded for further proceedings.